— Appeal from an order of the Court of Claims (Lyons, J.), entered May 20, 1991, which granted the State’s motion for summary judgment dismissing the claim.
Claimant seeks to impose liability upon the State based on the actions of Rensselaer County Family Court Judge John T. Perkinson and former Supreme Court Justice William F. McDermott concerning decisions of theirs in several custody, visitation, support and contempt proceedings between petitioner and his wife. We, however, find no error in the Court of *325Claims’ dismissal of the case against these individuals on the basis of the doctrine of absolute judicial immunity. Acts performed in excess of jurisdiction are still subject to the privilege and it is only those acts performed in the clear absence of any jurisdiction over the subject matter that fail to come under the umbrella of immunity (Lombardoni v Boccaccio, 121 AD2d 828). Claimant failed to allege facts sufficient to demonstrate that the actions he complains of fell into the latter category (see, supra; cf., La Pier v Deyo, 100 AD2d 710). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the order is affirmed, without costs.